This is certiorari to review an award of compensation.
Plaintiff sustained an accidental injury July 24, 1928. He was paid compensation to September 16th under approved agreement. Settlement receipt was filed November 10th, but was not approved by the department. Plaintiff continued to work for defendant until November 7, 1929. He has not worked since. His condition has become progressively worse and he has been totally disabled since leaving defendant's *Page 329 
employ. He made no claim for further compensation until April 12, 1934, when he filed the instant petition for that purpose. He was awarded compensation for total disability from November 7, 1929.
Defendant contends that compensation, if allowed, should commence on the filing of the petition for further compensation because of plaintiff's laches. The statute suggests no such defense. Delay may go to the good faith and integrity of the claim and properly may be considered by the department in connection with other evidence. See Louwaert v. D. Graff Sons, 256 Mich. 387. But once the department takes jurisdiction of an injury it retains it to the end of the compensable period, to award such compensation as the statute allows and the facts warrant. Jelusich v. Wisconsin Land  Lumber Co.,267 Mich. 313; Rowe v. Consumers Power Co., 268 Mich. 162. Both extent and commencement of plaintiff's disability were questions of fact, not of jurisdiction.
On July 17, 1933, the department made general order No. 30, approving all settlement receipts filed prior to April 17, 1932, in which no proceedings had been had within one year before such date, with like effect as if the order had been specifically entered in each case, providing, however, that the employee may at any time file application for further compensation and for an award when warranted by the facts.
Defendants contend the proviso should be stricken because the approval of a settlement receipt must be unconditional (Butler v. Millman, 271 Mich. 113), the order must be given effect as a complete settlement to its date and there was no change of condition after adoption of the order. There was a *Page 330 
change of condition after the settlement itself. If the order was intended to deny right to compensation after the settlement and to the date of the order, it would not only be most unreasonable but of extremely doubtful validity because it does not purport to have been entered after notice to the parties affected, hearing, or opportunity for hearing upon conditions after the settlement. It was not so intended by the department. It was an approval of the settlement as made and of the time made and does not purport to adjudicate conditions subsequent thereto. As indicated by the opinion of the department, the primary purpose of the rule was to prevent employees from obtaining court judgments upon awards in cases where unapproved settlement receipts had been filed and where the employees had recovered wholly or partially from the injuries, and, thus, to preserve to the department jurisdiction to allow such compensation after the settlement as should be just. It cannot be construed as operating to deny an employee unjust compensation during the period between the settlement receipt and date of the order and also to deny him just compensation for the same period.
Affirmed.
POTTER, C.J., and NELSON SHARPE, NORTH, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 331